           Case 1:19-cv-03377-LAP Document 224 Filed 12/11/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



 VIRGINIA L. GIUFFRE,

          Plaintiff / Counterclaim Defendant,

     v.                                              Case No. 19-cv-03377-LAP

 ALAN DERSHOWITZ,

          Defendant / Counterclaim Plaintiff


                SUPPLEMENTAL DECLARATION OF CHRISTIAN G. KIELY

          I, Christian G. Kiely, hereby declare as follows:

          1.     I am counsel to Defendant and Counterclaim Plaintiff Alan Dershowitz in this

action. I make this supplemental declaration in further support of Professor Dershowitz’s Motion

to Disqualify Cooper & Kirk PLLC.

          2.     Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s First Set of

Requests for Production to Defendant Alan Dershowitz.

          3.     Attached hereto as Exhibit B and is a true and correct copy of Professor

Dershowitz’s narrowed request for the production of certain specific categories of confidential

case materials from Giuffre v. Maxwell, previously filed as Appendix A to ECF No. 153.

          4.     Attached hereto as Exhibit C is a chart which compares the categories of

documents included in Professor Dershowitz’s narrowed request for the production of certain

specific categories of confidential Maxwell case materials (Ex. B hereto) with Plaintiff’s own

document requests (Ex. A hereto) and search terms which Plaintiff requested be run against

Professor Dershowitz’s Gmail account.
         Case 1:19-cv-03377-LAP Document 224 Filed 12/11/20 Page 2 of 2




       I declare under penalty of perjury that the foregoing is true and correct.


                                                             /s/ Christian G. Kiely
                                                             Christian G. Kiely

                                                             Dated: December 11, 2020




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
system, and served to all counsel of record on December 11, 2020.


                                              /s/ Christian G. Kiely
                                              Christian G. Kiely




                                                 2
